ORDER

PER CURIAM.
Defendant appeals his conviction by a jury for assault in the first degree, § 565.050, RSMo 1994, and armed criminal action, § 571.015, RSMo 1994. He was sentenced by the court as a persistent offender to concurrent terms of twenty years imprisonment. He also appeals the denial, without an evi-dentiary hearing, of his Rule 29.15 motion for post-conviction relief. We affirm.
Movant addresses no points on appeal to the denial of his Rule 29.15 motion; that appeal is considered abandoned. See State v. Nelson, 818 S.W.2d 285, 287 (Mo.App.1991). We have reviewed the record and find the claims of error on direct appeal to be without merit. An opinion would have no prece-dential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order *375affirming the judgment pursuant to Rules 30.25(b) and 84.16(b).